   Case: 1:18-cv-05587 Document #: 615 Filed: 01/16/20 Page 1 of 3 PageID #:9611




                      UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,              )  Civil Action No. 18-CV-5587
                                      )
                  Plaintiff,          )  Hon. John Z. Lee
          v.                          )
                                      )  Magistrate Judge Young B. Kim
EQUITYBUILD, INC., et al.,            )
                                      )
                  Defendants.          )
                                       )

             RECEIVER’S RESPONSE TO THE OBJECTION TO THE
       THIRD MOTION TO APPROVE THE SALE OF CERTAIN REAL ESTATE

       The Receiver’s Third Motion for Approval of the Sale of Certain Real Estate seeks an order

authorizing the sale of the property at 8047-55 South Manistee Avenue in Chicago, Illinois ("8047-

55 South Manistee"). An objection was filed by creditor Kirk Road Investments LLC ("Kirk

Road") regarding the use of the sales proceeds. (Docket No. 594) Kirk Road asserts an unrecorded

interest in the property and therefore asks this Court to require that the proceeds of the sale be held

in a separate subaccount established by the Receiver (and for which the Receiver will maintain an

accounting as to all sums deposited therein).

       Given the need to close the sale of this property as soon as practicable, and given that the

issues raised in Kirk Road’s objection will require further investigation and analysis and can be

addressed during the claims process, the Receiver agrees to deposit the proceeds from the sale of

8047-55 South Manistee in a separate subaccount to moot the objection and allow the sale to be

consummated. In so doing, the Receiver neither concurs with the objection nor admits any facts

or legal conclusions contained therein, and thus reserves all rights to contest any aspect of the

objection at a later date, including but not limited to any future claims regarding the validity or
   Case: 1:18-cv-05587 Document #: 615 Filed: 01/16/20 Page 2 of 3 PageID #:9611




priority of the alleged unrecorded interest.      In the interim, the Receiver will continue his

investigation into the pertinent issues.

       WHEREFORE, the Receiver respectfully requests that the Court enter an order approving

the sale of 8047-55 South Manistee, with the proceeds from the sale to be held in a separate

subaccount established by the Receiver (and for which the Receiver will maintain an accounting

as to all sums deposited therein), subject to any and all reservations of rights by the Receiver.


Dated: January 16, 2020                               Kevin B. Duff, Receiver

                                              By:     /s/ Michael Rachlis

                                                      Michael Rachlis
                                                      Nicole Mirjanich
                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950; Fax (312) 733-3952
                                                      mrachlis@rdaplaw.net
                                                      nm@rdaplaw.net




                                                  2
   Case: 1:18-cv-05587 Document #: 615 Filed: 01/16/20 Page 3 of 3 PageID #:9611




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 16, 2020, I provided service of the foregoing Receiver’s

Response to the Objections to the Third Motion to Approve Sale of Certain Real Estate, via ECF

filing to all counsel of record, and via electronic mail to Defendant Jerome Cohen at

jerryc@reagan.com.



                                    By:     /s/ Michael Rachlis

                                            Michael Rachlis
                                            Rachlis Duff & Peel, LLC
                                            542 South Dearborn Street, Suite 900
                                            Chicago, IL 60605
                                            Phone (312) 733-3950; Fax (312) 733-3952
                                            mrachlis@rdaplaw.net




                                               3
